DETAILED ACTION
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending.
In response to the amendment claim objections in the previous action is withdrawn. 
Examiner Response to Arguments
Regarding Rejection of Claims 14-20, applicant's arguments with respect to claims 14-20 have been considered but are moot in view of the new ground(s) of rejection.

Regarding Rejection of Claims 1 and 9 under 35 U.S.C. § 103,  applicant's arguments that none of the cited references, alone or in combination, teach, disclose or suggest “…determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition, wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to
the satellite network for execution of the defined application.” (see applicant’s response pages 7-11).
In response, applicant arguments have been fully considered, unfortunately the arguments are not persuasive. Examiner appreciated applicants’ effort to amend the claims to include additional limitations; unfortunately the additional limitations are disclosed in the cited references. Examiner respectfully disagrees because,  the cited reference Cui discloses in ¶0095 a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed where a routing manager component which determines a first possible result or a second possible result. The first possible result can cause the network traffic of the mobile device to be routed to the first set of network devices or the second possible result can cause the network traffic of the mobile device to be routed to the second set of network devices which reads on the limitation “determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition”. But, regarding the limitation of “selecting and application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application.”, the limitation is interpreted in light of the applicant’s specification ¶0069 (PG-PUB: US20200196209) which discloses executing an application such as downloading a large file using the satellite network and executing other application such as voice using the terrestrial network. 
The cites reference Ravishankar teaches in Fig. 3 a data communications system 300 where a VSAT 303 is configured to utilize multiple access/transmission technologies in parallel where the VSAT comprises a transport selection processor 304 or access selection function, satellite modem and 
Examiner also cited reference Segel which clearly discloses the switching method between terrestrial network to the satellite network in order to run different application witch is sensitive to traffic latency (i.e. BW)  (See fig. 3 and ¶0049) which reads on the limitation of “selecting and application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application.” where, Fig. 3 below discloses a hybrid satellite-terrestrial access system which use different two routes satellite route and terrestrial route based on the latency sensitivity of the traffic (e.g. path 1 or path 2 in the figure) and ¶0049 discloses the case of downstream direction where the traffic sourced by node B is filtered by network end specialized forwarding unit 20 according to its priority in this example. As a result, the latency insensitive traffic (in this example) is forwarded to antenna 2, then to satellite 10 on uplink 21, to antenna 2′ on downlink 21′ and then to node A. An example of latency insensitive traffic would be an ftp file download but the latency sensitive traffic is forwarded/switched on terrestrial route over network 1, and then to access node A over terrestrial route 22. An example of latency sensitive traffic would be a Voice over IP session.
	      
    PNG
    media_image1.png
    462
    574
    media_image1.png
    Greyscale


The reasoning stated above also applies to other pending claims.

Examiner Response to Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 14-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Independent claim 14 recite the limitation “…wherein the selected application and the defined application are executed in parallel”. Applicant's remarks/responses didn’t provide the support for this limitation in the specification and the specification as originally filed does not suggests determining or collecting third information associated with the third condition. Therefore, it is new matter. 
Regarding dependent claims 15-20, the claims failed to rectify the problem raised above, thus, they are subject to the same rejections.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
Claims 1 are 9 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of Ravishankar et al (US20170294957).

	Regarding claim 1, the cited reference Cui discloses a system, comprising: a processor; a memory 
that stores executable instructions that, when executed by the processor, facilitate performance of operations (Claim 11 discloses a system, comprising: a memory to store executable instructions; and a processor, coupled to the memory, that facilitates execution of the executable instructions to perform operations), comprising: obtaining first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio network (Fig. 7 and ¶0091 discloses receiving one or more network congestion conditions and one or more network parameter conditions related to a set of network devices associated with the one or more 
networks); determining second information associated with a resource of a satellite network, wherein a defined application is alternatively executable at the mobile device via any of a group of networks, the group comprising the satellite network and the terrestrial radio networks (¶0037 discloses a system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network and/or a parameters associated with subsequent (e.g., third, fourth) networks. For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include network load information. In accordance with another aspect, the one or more parameters can include bandwidth utilization of the network (e.g., 3G, 4G, long term evolution, and so on). Other parameters can include available bandwidth of a network, a number of requests received by a network resource, as well as other metrics. ¶0098 discloses a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links)); and determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition (¶0095 discloses that a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed, where a routing manager component which determines a first possible result or a second possible result. The first possible result can cause the network traffic of the mobile device to be routed to the first set of network devices or the second possible result can cause the network traffic of the mobile device to be routed to the second set of network devices).The cited reference Cui discloses in ¶0098 a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links). However, Cui does not explicitly teach wherein the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects; and wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined for execution of the defined application.
	In an analogous art Ravishankar teaches wherein the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects (Fig. 3 discloses a system that includes cellular or wireline transport and GEO transport (i.e. GEO satellite systems (¶0035)); 
	
    PNG
    media_image2.png
    374
    738
    media_image2.png
    Greyscale

and wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application. (this limitation is interpreted in light of specification ¶0069 which discloses executing an application such as downloading a file using the satellite network and executing other application such as voice using the terrestrial network. Fig. 3 discloses a data communications system 300 where a VSAT 303 is configured to utilize multiple access/transmission technologies in parallel where the VSAT comprises a transport selection processor 304 or access selection function, satellite modem and a cellular modem. ¶0032 the access selection processor or access selection function (ASF) is configured to determine the access technology to be used to perform the data transmission of each currently active application data session or communications session... the ASF is configured to select an access technology for transmission of the data of a given user application or service based on a series of factors. ¶0033 further discloses the access selection function/processor will chose the appropriate transmission platform for a particular application or service data session based on quality of service or other transmission requirements of the application or service... For example, VOIP session data is generally susceptible to latency or transmission delay, and thus the ASF may choose the cellular or wireline transport for transmission of VOIP session data. The ASF may choose the high throughput GEO transport (i.e. GEO satellite systems (¶0035)) for transmission of HD video streaming session data.). 	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Ravishankar to simultaneously using of multiple available wireless access technologies to provide improved performance to the end-user (Ravishankar, ¶0007).
Regarding claim 9, the claim is drawn to a method performing substantially the same features of the system of claim 1. Therefore the claims are subject to the same rejection as claim 1.

Claims 1-2, 4-7, 9-11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks (IEEE 2016)), in further view of Segel (US20060050736).

	Regarding claim 1, the cited reference Cui discloses a system, comprising: a processor; a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations (Claim 11 discloses a system, comprising: a memory to store executable instructions; and a processor, coupled to the memory, that facilitates execution of the executable instructions to perform operations), comprising: obtaining first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio network (Fig. 7 and ¶0091 discloses receiving one or more network congestion conditions and one or more network parameter conditions related to a set of network devices associated with the one or more networks); determining second information associated with a resource of a satellite network, wherein a defined application is alternatively executable at the mobile device via any of a group of networks, the group comprising the satellite network and the terrestrial radio networks (¶0037 discloses a system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network and/or a parameters associated with subsequent (e.g., third, fourth) networks. For example, the one or more parameters associated with the communications networks can include congestion conditions andnetwork parameter conditions. According to an aspect, the one or more parameters can include network load information. In accordance with another aspect, the one or more parameters can include bandwidth utilization of the network (e.g., 3G, 4G, long term evolution, and so on). Other parameters can include available bandwidth of a network, a number of requests received by a network resource, as well as other metrics. ¶0098 discloses a system using a wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links)); and determining whether to re-assign the defined application from the terrestrial radio network to the satellite network based on a result of evaluating at least the first condition (¶0095 discloses that a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed, where a routing manager component which determines a first possible result or a second possible result. The first possible result can cause the network traffic of the mobile device to be routed to the first set of network devices or the second possible result can cause the network traffic of the mobile device to be routed to the second set of network devices). The cited reference Cui discloses in ¶0098 a system using wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links). However, Cui does not explicitly teach wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application.
In an analogous art NPL (Artiga et al) teaches the satellite network is integrated with the terrestrial 
radio networks to form an integrated network to which a mobile device connects (Section II discloses the integration of the satellite segment in terrestrial backhaul networks (See Fig. 1 below)).

	      
    PNG
    media_image3.png
    253
    579
    media_image3.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of NPL where the networks used in Cui can be satellite and terrestrial networks integrated in in terrestrial backhaul networks where the satellite is treated just as another backhaul node with direct connection to the core network where the integration of the satellite is the key enabler for meeting the desired 100% coverage of some of the 5G use cases and the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment (NPL, section II). However, NPL does not explicitly teach wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application.
	In an analogous art Segel teaches wherein a selected application of the applications, other than the defined application, is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to one of the terrestrial radio networks, to the satellite network for execution of the defined application (this limitation is interpreted in light of specification ¶0069 which discloses executing an application such as downloading a file using the satellite network and executing other application such as voice using the terrestrial network. Segel which discloses the switching method between terrestrial network to the satellite network in order to run different application witch is sensitive to traffic latency (i.e. BW)  (See fig. 3 and ¶0049) where Fig. 3 discloses a hybrid satellite-terrestrial access system which use different two routes satellite route and terrestrial route based on the latency sensitivity of the traffic (e.g. path 1 or path 2) and  ¶0049 discloses the case of downstream direction where the traffic sourced by node B is filtered by network end specialized forwarding unit 20 according to its priority in this example. As a result, the latency insensitive traffic (in this example) is forwarded to antenna 2, then to satellite 10 on uplink 21, to antenna 2′ on downlink 21′ and then to node A. An example of latency insensitive traffic would be an ftp file download but the latency sensitive traffic is forwarded/switched on terrestrial route over network 1, and then to access node A over terrestrial route 22. An example of latency sensitive traffic would be a Voice over IP session.).
	
    PNG
    media_image1.png
    462
    574
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Segel because it has the advantage of being adaptive to changes in traffic patterns and content. This adaptability results in higher performance outcomes for end customers for any given mix of satellite and terrestrial assets (Segel, ¶0031).
	Regarding claim 2, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein evaluating the first condition comprises evaluating a loading of the terrestrial radio network relative to the resource of the satellite network (Claim 11 discloses evaluating a first network congestion level and a first network parameter condition of a first set of network devices of a first network, a second network congestion level and a second network parameter condition of a second set of network devices of a second network; determining, based on the evaluating, a radio technology to which to route network traffic of the mobile device). NPL further discloses wherein the satellite network is controlled by a satellite controller (Section III discloses that the Network Manager (HNM) in charge of coordinating all the reconfiguration backhaul decisions and managing the satellite resources).

	Regarding claim 4, the combination of Cui, NPL, and Segel discloses all limitations of claim 1,
(Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B and Cui further discloses in ¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions)

	Regarding claim 5, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein obtaining the first information is performed based on detection of change in a result of the evaluating the first condition by a defined amount by a component of the terrestrial radio network (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

	Regarding claim 6, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, NPL further discloses wherein the first information comprises an access load condition (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and a backhaul load condition of the terrestrial radio network (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C (which means backhaul between B and C) affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B).

Regarding claim 7, the combination of Cui, NPL, and Segel discloses all limitations of claim 1, Cui further discloses wherein obtaining the first information is performed based on detection of change in a 
result of the evaluating the first condition by a defined amount by a component of the terrestrial radio network (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

Regarding claim 9, the claim is drawn to a method performing substantially the same features of 
the system of claim 1. Therefore the claims are subject to the same rejection as claim 1.
Regarding claim 10, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL further discloses wherein the first condition comprises an access load condition of the terrestrial radio network relative to the resource of the satellite network (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and Cui further disclose is based on a subscription of an entity associated with the mobile device (¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. According to an implementation, the parameters can include…subscriber 
profile).

Regarding claim 11, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL further discloses wherein the first condition comprises an access load condition of the terrestrial radio network relative to the resource of the satellite network (Section II and Fig. 1 disclose that  the satellite integration also plays a key role here by providing a large set of redundant paths which may be used for offloading data in order to alleviate the capacity requirements of the terrestrial segment) and Cui further disclose an acceptable service level of the defined application (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

Regarding claim 13, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, NPL and Cui further disclose wherein obtaining the first information is performed periodically based on a periodic collection of the first information of a terrestrial controller of the terrestrial radio networks (Section II Fig. 1 discloses in Event (E1) that Heavy congestion on the link B-C affects the traffic coming from Node A. Node A activates the satellite link for backhauling instead of forwarding the traffic to Node B. Cui further discloses in ¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks (IEEE 2016)), in further view of Segel (US20060050736), in further view of Wang et al (US20180242189).

Regarding claim 3, the combination of Cui, NPL, and Segel discloses all limitations of claim 2, 
Cui further discloses wherein evaluating the first condition comprises evaluating a subscription for the 
(¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. According to an implementation, the parameters can include…subscriber profile). However, the combination does not explicitly teach wherein the first information comprises a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status.
In an analogous art Wang discloses the first information comprises a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status (Abstract discloses that information related to a buffer status of at least one wireless device is provided by a first network node operating in a first wireless communication network, to a second network node operating in a second wireless communication network. The information may be an indication of a buffer status of a UE which the first network node considers steering to the second wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang to improve user QoE (Quality of Experience) e.g. by utilizing it for smart traffic steering between two systems and reduce the number of unnecessary handovers between the two systems which may cause degraded user experience (Wang, ¶0010).

Regarding claim 12, the combination of Cui, NPL, and Segel discloses all limitations of claim 9, Cui further discloses wherein the first condition takes into account a received quality of experience associated with an identity of an entity to which the defined application is to be provided (¶0068 discloses that one or more communications networks 502 can monitor parameters related to network congestion and/or other network parameters. ¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network). However, the combination does not explicitly teach wherein the first information comprises a buffer status of the 
terrestrial radio network received by the device based on a change in the buffer status.
In an analogous art Wang discloses the first information comprises a buffer status of the terrestrial radio network received by the device based on a change in the buffer status (Abstract discloses that information related to a buffer status of at least one wireless device is provided by a first network node operating in a first wireless communication network, to a second network node operating in a second wireless communication network. The information may be an indication of a buffer status of a UE which 
the first network node considers steering to the second wireless network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Wang to improve user QoE (Quality of Experience) e.g. by utilizing it for smart traffic steering between two systems and reduce the number of unnecessary handovers 
between the two systems which may cause degraded user experience (Wang, ¶0010).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650) in view of NPL (Artiga et al) (Terrestrial-satellite integration in dynamic 5G backhaul networks (IEEE 2016)), in further view of Segel (US20060050736), in further view of BAMIDELE (GB2575034A).

Regarding claim 8, the combination of Cui, NPL, and Segel discloses all limitations of claim 1. 
NPL further discloses integration of terrestrial network and satellite network. However, the combination does not explicitly teach wherein the integrated network is adapted to operate according to a 6th generation wireless telecommunication protocol.
In an analogous art BAMIDELE discloses wherein the integrated network is adapted to operate according to a 6th generation wireless telecommunication protocol (Abstract discloses that a hybrid satellite navigation system consisting of … 5G/6G (or other Internet connection) transceiver).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the 
claimed invention to incorporate the method of BAMIDELE to use a satellite system that uses 5th or 6th generation wireless telecommunication protocol.

Claims 14-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650), in view of Segel (US20060050736), in view of Souissi et al (US20120196579).

Regarding claim 14, the cited reference Cui discloses a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations (¶0016 discloses a non-transitory or tangible computer-readable medium storing executable instructions that, in response to execution, cause a system comprising a processor to perform operations), comprising: receiving first information associated with a first condition of a terrestrial radio network of terrestrial radio networks from a terrestrial controller that collects the first information from the terrestrial radio networks (Fig. 7 and ¶0091 discloses receiving one or more network congestion conditions and one or more network parameter conditions related to a set of network devices associated with the one or more networks); determining second information associated with a resource of a satellite network, wherein a defined application of applications is executable at the mobile device via the satellite network or one of the terrestrial radio networks (¶0037 discloses a system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network and/or a parameters associated with subsequent (e.g., third, fourth) networks. For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include network load information. In accordance with another aspect, the one or more parameters can include bandwidth utilization of the network (e.g., 3G, 4G, long term
evolution, and so on). Other parameters can include available bandwidth of a network, a number of requests received by a network resource, as well as other metrics. ¶0098 discloses a system using a
wireless backhaul link(s) 824 (See fig. 8) which can include terrestrial air-interfaces or deep space links (e.g., satellite communication links)); and determining whether to re-assign the defined application from the terrestrial radio network to the second terrestrial radio network or to the satellite radio network based on at least the first condition (¶0095 discloses that a determination is made as to which radio technology at least a portion of the network traffic of the mobile device should be routed, where a routing manager component which determines a first possible result or a second possible result. The first possible result can cause the network traffic of the mobile device to be routed to the first set of network devices or the second possible result can cause the network traffic of the mobile device to be routed to the second set of network devices). However, Cui does not explicitly teach the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects; wherein a selected applications is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to the terrestrial radio network, to the second terrestrial radio network or the satellite network for execution of the defined application, and wherein the selected application and the defined application are executed in parallel.
	In an analogous art Segel teaches the satellite network is integrated with the terrestrial radio networks to form an integrated network to which a mobile device connects (Fig. 3 below discloses a hybrid satellite-terrestrial access system which use different two routes satellite route and terrestrial route based on the latency sensitivity of the traffic (e.g. path 1 or path 2); wherein a selected applications is assigned to the terrestrial radio network for execution of the selected application, and the defined application is re-assigned, from being assigned to the terrestrial radio network, to the second terrestrial radio network or the satellite network for execution of the defined application, and wherein the selected application and the defined application are executed in parallel (this limitation is interpreted in light of specification ¶0069 which discloses executing an application such as downloading a file using the satellite network and executing other application such as voice using the terrestrial network. Segel which discloses the switching method between terrestrial network to the satellite network in order to run different application witch is sensitive to traffic latency (i.e. BW)  (See fig. 3 and ¶0049) where Fig. 3 discloses a hybrid satellite-terrestrial access system which use different two routes satellite route and terrestrial route based on the latency sensitivity of the traffic (e.g. path 1 or path 2) and  ¶0049 discloses the case of downstream direction where the traffic sourced by node B is filtered by network end specialized forwarding unit 20 according to its priority in this example. As a result, the latency insensitive traffic (in this example) is forwarded to antenna 2, then to satellite 10 on uplink 21, to antenna 2′ on downlink 21′ and then to node A. An example of latency insensitive traffic would be an ftp file download but the latency sensitive traffic is forwarded/switched on terrestrial route over network 1, and then to access node A over terrestrial route 22. An example of latency sensitive traffic would be a Voice over IP session.).

    PNG
    media_image1.png
    462
    574
    media_image1.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Segel because it has the advantage of being adaptive to changes in traffic patterns and content. This adaptability results in higher performance outcomes for end customers for any given mix of satellite and terrestrial assets (Segel, ¶0031). However, the combination of Cui and Segel does not explicitly teach wherein the selected application and the defined application are executed in parallel. 
In an analogous art Souissi teaches wherein the selected application and the defined application are executed in parallel (¶0038 discloses that two (or more) separate applications can be running simultaneously on a multimode device where one (or more) application communicates with a first server via a first network and a second (or more) application communicates with a second server via a second independent network).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of  Souissi to maximize the utilization of the available infrastructure for wireless data traffic and to increase utilization of the existing infrastructure and simultaneously provide users with the greatest possible bandwidth for data traffic given the existing infrastructure (Souissi, ¶0008).

Regarding claim 15, the combination of Cui, Segel, and Souissi discloses all limitations of claim 14. Cui further discloses wherein the first condition factors in a bandwidth of the terrestrial radio 
network relative to the resource of the satellite network and relative to the bandwidth of the second terrestrial radio network (Cui discloses in ¶0052 that the system 200 also includes an evaluation manager component 206 that can be configured to compare one or more parameters associated with two or more wireless networks. According to an implementation, parameters associated with a first network can be compared to parameters associated with a second network... For example, the one or more parameters associated with the communications networks can include congestion conditions and network parameter conditions. According to an aspect, the one or more parameters can include bandwidth utilization of the network.... Other parameters can include peak usage times, available bandwidth of a network).

Regarding claim 17, the combination of Cui, Segel, and Souissi discloses all limitations of claim 14. Cui further disclose wherein the receiving the first information is performed aperiodically based on an aperiodic collection of the first information by the terrestrial controller at specified times or by the second terrestrial controller (¶0031 discloses that one or more network collection agents can monitor multiple networks and can periodically, continuously (e.g., repeatedly) push updated network statistic information to the user equipment device. Such periodic and/or continuous updates can enable real-time or near real-time knowledge of the network conditions).

Regarding claim 18, the combination of Cui, Segel, and Souissi discloses all limitations of claim 14. Cui further discloses wherein obtaining the first information is performed based on detection of change in a result of the evaluating the first condition by a defined amount by a component of the terrestrial radio network (¶0050 discloses that network condition can relate to signal strength thresholds. ¶0052 further discloses that the network condition can be … a threshold level, and ¶0029 further discloses that as network performance changes, a user equipment device can determine that at least a portion of its respective network traffic should be routed to a different network).

Regarding claim 20, the combination of Cui, Segel, and Souissi discloses all limitations of claim 14. Cui further discloses wherein the terrestrial radio network terrestrial radio network comprises a macro cell and wherein the second terrestrial radio network comprises a millimeter wave network (Cui discloses in ¶0029 that wireless cellular network deployments can encompass any number of macro cells and ¶0033 discloses that the subject matter can be implemented also in micro cells, pico cells, femto cells, or the like (e.g. small cells such mmwave) [emphsis added]).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650), in view of Segel (US20060050736), in view of Souissi et al (US20120196579), in further view of Park et al (US20090154395), in further view of Guilford et al (US20100048205).

Regarding claim 16, the combination of Cui, Segel, and Souissi discloses all limitations of claim 15. However, the combination does not explicitly teach wherein the first condition factors in a buffer status of the terrestrial radio network transmitted from the terrestrial radio network based on a change in the buffer status, and a second buffer status of the terrestrial radio network transmitted from the second terrestrial radio network, and wherein the first condition further factors in a subscription for the defined application or a quality of experience based on user input received from a user device to which the defined application is to be provided.
(¶0011 discloses receiving … status information of neighbor nodes of the current node where claim 11 discloses that the status information of the nodes indicates a degree of a buffer usage by the nodes).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Park to empower network carriers with the tools to direct network traffic based on the application used, or service requested, to the appropriate network. However, Park does not explicitly teach wherein the first condition further factors in a subscription for the defined application or a quality of experience based on user input received from a user device to which the defined application is to be provided.
In an analogous art Guilford teach wherein the first condition further factors in a subscription for the defined application or a quality of experience based on user input received from a user device to which the defined application is to be provided (¶0090-¶0091 discloses that discloses that the wireless device 12 makes a request for service to the home network… The home network 42 checks a subscriber profile, a current network capability… If there is a need to change the current network (156), then the routine direct the wireless device 12 to re-register with another network).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Guilford to enable that service request to be accomplished via a second communication link with a second network that will more efficiently process the data communication request (Guilford, ¶0048).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Cui et al (US20150085650), in view of Segel (US20060050736), in view of Souissi et al (US20120196579), in further view of Rost et al (US20160037422).

Regarding claim 19, the combination of Cui, Segel, and Souissi discloses all limitations of claim 14. However, the combination does not explicitly teach wherein the first information comprises an access load condition and a backhaul load condition of the terrestrial radio network and the second terrestrial radio network.
In an analogous art Rost discloses wherein the first information comprises an access load condition 
and a backhaul load condition of the terrestrial radio network and the second terrestrial radio network (Fig. 1 and ¶0037 disclose a system comprises a radio access network, generally denoted 1, and a backhaul network, generally denoted 2. Fig.1 and ¶0038 discloses a backhaul resource control (BRC) 5 which is connected via a first interface I1 to a local cluster 6 of base stations 3 and via a second interface I2 BRC 5 is connected to the backhaul network 2 where ¶0040 discloses that the BRC 5 acquires 
load information from the local base station cluster 6 via interface I1 and from the connecting backhaul network 2 via interface I2 in order to enforce (or at least suggest) handovers between source and target cells).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the method of Rost to resolve congestion on the backhaul network and 
increase the actual throughput on the radio access network (Rost, ¶0040).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELILLAH ELMEJJARMI whose telephone number is (571)270-1656.  The examiner can normally be reached on Mon-Fri: 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Respectfully submitted,
/ABDELILLAH ELMEJJARMI/Primary Examiner, Art Unit 2462